523Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,2,3 and 10, should indicate that the ligand is complexed with a metal ion.
	In claim 1, at line 4, please delete “derived from” as it is not clear what types of derivatization reactions and/or number of derivitazation steps are embraced by this language.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hatakeyama 20120202153.

    PNG
    media_image1.png
    174
    54
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    115
    72
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    113
    119
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    197
    116
    media_image4.png
    Greyscale

Copolymers including similar ligands are found in the examples (see for example polymers 8,13 and 20 of the examples).  These polymers include bound PAGs are combined with solvents, coated, exposed using an e-beam, post baked and developed to form a positive resist pattern [0274-0277].  Alternatively, they are exposed using EUV, postbaked and developed to form a positive resist pattern. [0278-0281]. PAGs can be added [0107-0108]. Basic compounds can be added to act as quenchers and suppress acid diffusion [0107,0109]. 

Claims 1-3 and 7-10  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hatakeyama 20120208127

    PNG
    media_image5.png
    95
    157
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    76
    128
    media_image6.png
    Greyscale
   
    PNG
    media_image7.png
    93
    174
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    90
    107
    media_image8.png
    Greyscale

Are illustrated on page 19.
. 

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hatakeyama 20130029270.

    PNG
    media_image9.png
    136
    182
    media_image9.png
    Greyscale
(pg 86) 
    PNG
    media_image10.png
    66
    63
    media_image10.png
    Greyscale
(pg 15) 
    PNG
    media_image11.png
    110
    52
    media_image11.png
    Greyscale
 (pg 9)  
    PNG
    media_image12.png
    125
    114
    media_image12.png
    Greyscale
(pg 9)
Resists 17 and 18 combined the tetra(carboxyethylacrylate) Hf or Zr salts with a polymer including a bound PAG, amine 1 and solvents are discussed in table 1. A photoacid generator can .

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Lazaro et al., “Selective surface PEGylation of UiO-66 nanoparticles for enhanced stability, cell uptake, and pH responsive drug delivery”, Chem., Vol. 2,, pp 561-578 (2017). 
Lazaro et al., “Selective surface PEGylation of UiO-66 nanoparticles for enhanced stability, cell uptake, and pH responsive drug delivery”, Chem., Vol. 2,, pp 561-578 (2017) teaches the use of p-propargyloxybenzoic acid (L2) as a surface modifier for a Zr oxide nanoparticle. 
Modifying the claims to require the metal to be an ion would obviate this rejection.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Takahashi et al., “In-situ measurement of outgassing generated from EUV metal oxide nanoparticles resist during electron irradiation”, J. Photopoly. Sci. Techn., Vol. 31(2) pp 257-260 (2018). 
Takahashi et al., “In-situ measurement of outgassing generated from EUV metal oxide nanoparticles resist during electron irradiation”, J. Photopoly. Sci. Techn., Vol. 31(2) pp 257-260 (2018) teaches ZrO2 nanoparticles with vinylbenzoic acid (VBA) or 2-methyl-2-propenoic acid (MMA) and a photoacid generator (section 2.2).  The samples were coated on a 1 inch wafer and exposed to an electron beams as illustrated in figure 2. 
Modifying the claims to require the metal to be an ion would obviate this rejection.


11.	Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shehata et al., “Extraction of Pm(III) and Gd(III) by 8-hydroxyquinoline and some related amines in chloroform form nitrate medium”,  Solvent exchange and ion exchange, Vol. 11(5) (1993) OSTI.gov abstract only. 
Shehata et al., “Extraction of Pm(III) and Gd(III) by 8-hydroxyquinoline and some related amines in chloroform form nitrate medium”,  Solvent exchange and ion exchange, Vol. 11(5) (1993) OSTI.gov abstract only describes the chelation of Pm and Gd by amines including triallylamine (TAA). 
Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Ogura et al., “Crystalline complexes of allylamine and propylamine with copper(I) chloride and bromide”, Bull., Chem. Soc. Jpn., Vol. 41 pp 892-896 (1968).
Ogura et al., “Crystalline complexes of allylamine and propylamine with copper(I) chloride and bromide”, Bull., Chem. Soc. Jpn., Vol. 41 pp 892-896 (1968) teaches the complexation of copper halides using allylamine (am) in a 1:3 ratio. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama 20120208127, in view of Nakamura et al. 20130084523.
Nakamura et al. 20130084523 teaches resists with a photobase generator which improves dissolution contrast.  These can be compounds bounded by formula C1 where R1 and R1 are hydrogen, a monovalent hydrocarbon or can be joined to form a cyclic group. R3 is a 
    PNG
    media_image13.png
    72
    242
    media_image13.png
    Greyscale
 [0369-0435]. Examples includes C1-11-1 to C1-12-4 on page  51, where the groups all include phenyl rings (aka Cyclohexa-1,3,5-triene) which has three ethylene groups. The examples use C-2B   
    PNG
    media_image14.png
    118
    256
    media_image14.png
    Greyscale
. The addition of amines of formula D-1 where R101d-R101f can be alkyl, alkenyl, oxyalkyl, oxoalkenyl, aryl, arylalkyl, aralkyl or aryloxylakyl or can be linked to form a heterocyclic ring [0876-0893]. 
	It would have been obvious to one skilled in the art to modify the cited examples of Hatakeyama 20120208127 by adding a PAG as taught at [0066] of Hatakeyama 20120208127 and to add amines, such as C-2B of Nakamura et al. 20130084523 to improve dissolution contrast, noting the direction to the addition of amines at  [0067] of Hatakeyama 20120208127

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama 20120208127, in view of Hatakeyama et al. 20020115018.
Hatakeyama et al. 20020115018 teaches basic amine compounds which prevent resist thinning and enhance both the resolution and focus margin. These include those bounded by formulae 1-4.. 
    PNG
    media_image15.png
    173
    243
    media_image15.png
    Greyscale
 [0013-0100].   Amines 1, 5, 21,25,26,39-45,49-52 and 55-62 (structures at [0329]) are used in the examples of tables 1-6.  Other amines can also be added in addition to the inventive basic compounds [0212-0222]. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama 20130029270, in view of Hatakeyama et al. 20020115018
It would have been obvious to one skilled in the art to modify the cited examples of Hatakeyama 20130029270 by adding amines, such as amines 1, 5, 21,25,26,39-45,49-52 or 55-62 of Hatakeyama et al. 20020115018 to improve resolution and focus margin, noting the direction to the addition of amines at  [0110] of Hatakeyama 20130029270
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama 20130029270 in view of Nakamura et al. 20130084523.
It would have been obvious to one skilled in the art to modify the cited Hatakeyama 20130029270 by adding a  amines, such as C-2B of Nakamura et al. 20130084523 to improve dissolution contrast, noting the direction to the addition of amines at  [0110] of Hatakeyama 20130029270.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ling et al., “Monochromatic light-emitting copolymers of N-vinylcarbazole and Eu-complexed 4-vinylbenzoate and their single layer high luminance PLEDs”,  J. Mater. Chem., Vol. 14 pp 2741-2748 (2004) teaches Eu-complexed 4-vinylbenzoate. 

Kim et al., "Fabrication of highly photoluminescent quantum dot-polymer composite micropatterned surface using thiol-ene chemistry", RSC advances Vol. 6, article 96700 (6 pages) (2016) describes the ZnS passivated CdSe core-shell quantum dots which are TOPO coated and functionalized with TOH.  These were then subjected to a ligand exchange with N,N-tiimethylallylamine (TMDA-ene). (see figure 1(e). 
Adachi et al. 20160299431 teaches amine and carboxylic acid containing basic compounds (see pages 47-48)
Kobayshi et al. 20120225386 teaches the addition of tertiary amines as quenchers to enhance resolution without scarifying shelf stability.  These are bounded by formula I, 

    PNG
    media_image16.png
    87
    196
    media_image16.png
    Greyscale
  where R1 can be C1-20 alkyl, C1-20 alkenyl, C6-20 aryl or aralkyl group which may contain a heteroatom. R2 can be C1-10 alkyl and R3 can be C1-10 alkyl or alkoxy and k is 1 or 2 and m is 0-5 [0041-0050].   Some examples use Q-5  
    PNG
    media_image17.png
    73
    189
    media_image17.png
    Greyscale
   and Q-6 
    PNG
    media_image18.png
    80
    194
    media_image18.png
    Greyscale
(page 25).
Szmanda et al. 20030082477 teaches alkyl, alkenyl, alkynyl amines to enhance lithographic performance, particularly resolution [0085-0088]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 21, 2022